--------------------------------------------------------------------------------

Exhibit 10.1
 



SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT (as amended or restated from time to time, this
“Agreement”), dated as of November 9, 2018 (the “Execution Date”), is made by
and among B. Riley Principal Investments LLC, a Delaware limited liability
company (“Buyer”), and YMax Corporation, a Delaware corporation (“Seller”). 
Each of Buyer and Seller is referred to as a “Party” and, collectively, the
“Parties.”
 
RECITALS
 
WHEREAS, that certain Agreement and Plan of Merger, dated as of November 9, 2017
(the “Merger Agreement”), was entered into by and among B. Riley Financial,
Inc., a Delaware corporation and the direct parent of Buyer, B. R. Acquisition
Ltd., an Israeli corporation and the direct wholly-owned Subsidiary of Buyer
(“Merger Sub”), and magicJack VocalTec Ltd., an Israeli corporation and the
parent of Seller (the “Company”);
 
WHEREAS, pursuant to the Merger Agreement, among other things and subject to the
terms and conditions set forth therein, at the Closing (as defined in the Merger
Agreement), Merger Sub will merge with and into the Company, with the Company
continuing thereafter as the surviving corporation and the wholly‑owned
Subsidiary of Buyer (the “Merger”);
 
WHEREAS, as of the Execution Date, Seller owns 5,942,715 ordinary shares, no par
value, of the Company, which do not confer any voting rights in the Company (the
“Shares”);
 
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the Shares held by it, subject to the terms and conditions set
forth in this Agreement; and
 
WHEREAS, Buyer and Seller desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.
 
NOW, THEREFORE, in consideration of the premises, and of the various
representations, warranties, covenants and other agreements and undertakings of
the Parties, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
ARTICLE I

DEFINITIONS
 
1.1          Definitions. As used herein, the following terms shall have the
following meanings:
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.  For the
purposes of this definition, “control” (including the terms “controlling” and
“controlled by”) means the possession, directly or indirectly, of the power to
direct the management and policies of a Person whether through the ownership of
voting securities, contract or otherwise.
 

--------------------------------------------------------------------------------

“Business Day” means any day, excluding Friday, Saturday, Sunday and any other
day on which commercial banks in New York, New York, Los Angeles, California or
Israel are authorized or required by Law to close.
 
“Knowledge” means, with respect to any Person, the actual present knowledge,
following reasonable inquiry, of any manager, director or executive officer of
such Person.
 
“Law” means any federal, state, local, municipal, or foreign order,
constitution, law ordinance, rule, regulation, statute or treaty.
 
“Organizational Documents” means the articles of association, certificate of
incorporation, certificate of formation, bylaws, memorandum of association or
operating agreement (or equivalent organizational documents) of any Person.
 
“Person” means an individual, partnership, corporation, limited liability
company business trust, joint stock corporation, estate, trust, unincorporated
association, joint venture, Governmental Entity or other entity, of whatever
nature.
 
“Subsidiary” of any Person means any corporation, partnership, limited liability
company, or other legal entity in which such Person (either alone or through or
together with any other Subsidiary) owns or has the power to vote or control,
directly or indirectly, fifty percent (50%) or more of the stock or other equity
or ownership interests.
 
Each of the following terms is defined in the Section set forth opposite such
term:
 
Terms
Section
   
Affiliate          
1.1
Agreement          
Preamble
Bankruptcy and Equity Exception          
3.3
Business Day          
1.1
Buyer          
Preamble
Cash Consideration          
2.1
Company          
Recitals
Contract          
3.4(b)
Delaware Courts          
8.7
Execution Date          
Preamble
Governmental Entity          
3.4(a)
Knowledge          
1.1
Law          
1.1
Lien          
2.1
Merger          
Recitals
Merger Agreement          
Recitals
Merger Sub          
Recitals
Organizational Documents          
1.1
Parties          
Preamble
Party          
Preamble
Person          
1.1
Seller          
Preamble
Shares          
Recitals
SPA Closing          
2.2
SPA Closing Date          
2.2
Subsidiary          
1.1
Transactions          
3.2

 
- 2 -

--------------------------------------------------------------------------------

1.2          Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  When a reference is made in this Agreement to an
Article, Section, paragraph or clause, such reference shall be deemed to be to
this Agreement unless otherwise indicated.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”  References to any “statute” or
“regulation” are to the statute or regulation as amended, modified, supplemented
or replaced from time to time (and, in the case of statutes, include any rules
and regulations promulgated under the statute) and to any “section of any
statute or regulation” include any successor to the section.  Any singular term
in this Agreement will be deemed to include the plural, and any plural term the
singular.  All pronouns and variations of pronouns will be deemed to refer to
the feminine, masculine or neuter, singular or plural, as the identity of the
Person referred to may require.  Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.  All
references to “$” in this Agreement shall be deemed references to United States
dollars.  Unless otherwise indicated, the word “day” shall be interpreted as a
calendar day.  The headings contained herein are for reference purposes only and
shall not affect in any way the meaning or interpretation hereof.  The Parties
agree that the terms and language of this Agreement were the result of
negotiations between the Parties and their respective advisors and, as a result,
there shall be no presumption that any ambiguities in this Agreement shall be
resolved against any Party.  Any controversy over construction of this Agreement
shall be decided without regard to events of authorship.
 
ARTICLE II

PURCHASE AND SALE; CLOSING; CLOSING DELIVERIES
 
2.1          Purchase and Sale of the Shares. Subject to the terms and
conditions of this Agreement, and in reliance on the representations, warranties
and covenants contained herein, at the SPA Closing, Seller agrees to sell,
assign, convey, transfer and deliver to Buyer, and Buyer agrees to purchase and
accept from Seller, all the Shares held by Seller, free and clear of any lien,
charge, pledge, security interest, claim or other encumbrance (other than
restrictions on transfer generally arising under federal and state securities
Laws) (each, a “Lien”), for cash in an aggregate amount equal to $33.0 million
(the “Cash Consideration”). The Buyer may withhold any amounts for the payment
of taxes required under any applicable Law and such amounts shall be deemed to
have been paid to the Seller.
 
- 3 -

--------------------------------------------------------------------------------

2.2          Time and Place of Closing.  Subject to the terms and conditions of
this Agreement, the closing of the purchase and sale of the Shares provided for
in this Agreement (the “SPA Closing”) shall take place at the offices of Bryan
Cave LLP, 1290 Avenue of the Americas, New York, New York 10104 (i) at 10:00
a.m. Eastern Time on November 9, 2018 or (ii) at such other time or date as
shall be agreed in writing between Buyer and Seller (the “SPA Closing Date”).
 
2.3          Deliveries at the SPA Closing.  At the SPA Closing, or
simultaneously therewith, the following shall occur:
 
(a)          Seller will deliver to Buyer a copy of irrevocable instructions
delivered to American Stock Transfer & Trust Company, LLC, or such other
transfer agent of the Company at the SPA Closing (the “Transfer Agent”),
instructing the Transfer Agent to deliver to Buyer, on an expedited basis, the
Shares in book entry form in the Direct Registration System, such delivery to be
deemed a certification to Buyer, solely on behalf of Seller, that the conditions
set forth in Section 6.2 (as they relate to the representations and warranties
of Seller and compliance with the covenants of the Seller) have been satisfied;
 
(b)          Buyer will deliver to Seller the Cash Consideration, in immediately
available funds, to an account specified by Seller, pursuant to instructions to
be given to Buyer by Seller no later than two (2) Business Days prior to the SPA
Closing Date.
 
2.4          Rescission of the Transactions.  In the event the SPA Closing is
consummated and the Closing (as defined in the Merger Agreement) does not occur
prior to the earlier of (a) the final Business Day of the calendar year in which
such SPA Closing occurs and (b) the first Business Day following the date on
which the Merger Agreement is terminated in accordance with its terms, then, on
such date, (i) the Transactions previously consummated pursuant to this
Agreement shall be deemed void and of no effect, (ii) Seller shall promptly
deliver to Buyer the Cash Consideration, net of any amount withheld pursuant to
Section 2.1 above, in immediately available funds, to an account specified by
Buyer and (iii) Buyer shall promptly deliver to Seller a copy of irrevocable
instructions delivered to the Transfer Agent, instructing the Transfer Agent to
deliver to Seller, on an expedited basis, the Shares in book entry form in the
Direct Registration System.
 
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents, warrants and covenants to Buyer as of the Execution
Date and as of the SPA Closing as follows:
 
3.1          Ownership of the Shares.
 
(a)          Seller is the sole record and beneficial owner of the Shares. 
Seller has good title to all the Shares, free and clear of all Liens (other than
any transfer restrictions imposed by federal and state securities laws).  Except
for the Shares, Seller does not own of record or beneficially, or have any
interest in or right to acquire, any shares of capital stock of the Company.
 
- 4 -

--------------------------------------------------------------------------------

(b)          Other than the Merger Agreement, there are no preemptive or other
outstanding rights, options, warrants, conversion rights, share appreciation
rights, redemption rights, repurchase rights, agreements, arrangements or
commitments of any character under which Seller is or may become obligated to
sell, or giving any Person a right to acquire, or in any way dispose of, any of
the Shares or any securities or obligations exercisable or exchangeable for, or
convertible into, the Shares, or any “tag-along”, “drag-along” or similar rights
with respect to the Shares.  Except for this Agreement, Seller is not a party to
any voting trusts, proxies, or other shareholder or similar agreements or
understandings with respect to the voting, purchase, repurchase or transfer of
the Shares.
 
3.2          Organization, Good Standing and Qualification.  Seller (a) is a
legal entity duly organized, validly existing and in good standing under the
Laws of Delaware, (b) has all requisite corporate power and authority to own,
pledge or dispose of the Shares and to carry on its business as presently
conducted and (c) is qualified to do business and is in good standing as a
foreign corporation or other legal entity in each jurisdiction where the
ownership, leasing or operation of its assets or properties or conduct of its
business requires such qualification, except in the case of clause (b) or (c)
where the failure to be so qualified or in good standing, or to have such power
or authority, would not, individually or in the aggregate, reasonably be likely
to prevent, materially delay or materially impair, the consummation of the
transactions contemplated hereby (the “Transactions”).
 
3.3          Authority; Approval.  Seller has all requisite corporate power and
authority and has taken all corporate action necessary in order to execute,
deliver and perform its obligations under this Agreement.  This Agreement has
been duly executed and delivered by Seller and constitutes a valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (the “Bankruptcy and Equity
Exception”).
 
3.4          Governmental Filings; No Violations.
 
(a)          Except for any consents, approvals, filings or registrations
required in connection with the transactions contemplated by the Merger
Agreement, no notices, reports or other filings are required to be made by
Seller with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by Seller from, any domestic or foreign
governmental or regulatory authority, agency, commission, body, court or other
legislative, executive or judicial governmental entity (each a “Governmental
Entity”) in connection with the execution, delivery and performance of this
Agreement by Seller and the consummation of the Transactions, except (i) as may
be required for compliance with the rules of the NASDAQ Global Select Market and
(ii) such other consents, approvals, orders, authorizations, actions,
registrations, declarations and filings the failure of which to be obtained or
made would not, individually or in the aggregate, reasonably be likely to
prevent, materially delay or materially impair the consummation of the
Transactions.
 
(b)          The execution, delivery and performance of this Agreement by Seller
do not, and the consummation of the Transactions will not, constitute or result
in (i) a breach or violation of, or a default under, Seller’s Organizational
Documents or (ii) with or without notice, lapse of time or both, a breach or
violation of, a termination (or right of termination) or default under, the
creation or acceleration of any obligations under or the creation of a Lien on
any of the assets of Seller pursuant to any agreement, lease, license, contract,
note, mortgage, indenture, arrangement or other obligation (each, a “Contract”)
binding upon Seller or, assuming (solely with respect to performance of this
Agreement and consummation of the Transactions) compliance with the matters
referred to in Section 3.4(a), under any Law to which Seller is subject except,
in the case of clause (ii) above, for any such breach, violation, termination,
default, creation or acceleration that would not, individually or in the
aggregate, reasonably be likely to prevent, materially delay or materially
impair the consummation of the Transactions.
 
- 5 -

--------------------------------------------------------------------------------

3.5          Litigation and Liabilities.  There are no civil, criminal or
administrative actions, suits, claims, hearings, arbitrations, investigations or
other proceedings pending or, to Seller’s Knowledge, threatened against Seller
that (a) relate to the Shares, (b) challenge the validity or enforceability of
Seller’s obligations under this Agreement or (c) would, individually or in the
aggregate, reasonably be likely to prevent, materially delay or materially
impair the consummation of the Transactions.  Seller is not a party to or
subject to the provisions of any judgment, order, writ, injunction, decree or
award of any Governmental Entity that would, individually or in the aggregate,
reasonably be likely to prevent, materially delay or materially impair the
consummation of the Transactions.
 
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller as of the Execution Date and as
of the SPA Closing as follows:
 
4.1          Organization, Good Standing and Qualification.  Buyer (a) is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the state of Delaware, (b) has all requisite limited liability
company power and authority to own, lease and operate its properties and assets
and to carry on its business as presently conducted and (c) is qualified to do
business and is in good standing as a foreign limited liability company in each
jurisdiction where the ownership, leasing or operation of its assets or
properties or conduct of its business requires such qualification, except in the
case of clause (b) or (c) where the failure to be so qualified or in good
standing or to have such power or authority, would not, individually or in the
aggregate, reasonably be likely to prevent, materially delay or materially
impair the consummation of the Transactions.
 
4.2          Authority; Approval.  Buyer has all requisite limited liability
company power and authority and has taken all organizational action necessary in
order to execute, deliver and perform its obligations under this Agreement. 
This Agreement has been duly executed and delivered by Buyer and constitutes a
valid and binding agreement of Buyer enforceable against Buyer in accordance
with its terms, subject to the Bankruptcy and Equity Exception.
 
- 6 -

--------------------------------------------------------------------------------

4.3          Governmental Filings; No Violations; Certain Contracts.
 
(a)          Except for any consents, approvals, filings or registrations
required in connection with the transactions contemplated by the Merger
Agreement, no notices, reports or other filings are required to be made by Buyer
with, nor are any consents, registrations, approvals, permits or authorizations
required to be obtained by Buyer from, any Governmental Entity in connection
with the execution, delivery and performance of this Agreement by Buyer and the
consummation of the Transactions, except (i) as required under applicable
requirements of the Securities Act, the Exchange Act, any applicable foreign
securities laws, and state securities, takeover and “blue sky” laws, in
connection with this Agreement and the Transactions and (ii) such other
consents, approvals, orders, authorizations, actions, registrations,
declarations and filings the failure of which to be obtained or made would not,
individually or in the aggregate, reasonably be likely to prevent, materially
delay or materially impair the consummation of the Transactions.
 
(b)          The execution, delivery and performance of this Agreement by Buyer
do not, and the consummation of the Transactions will not, constitute or result
in (i) a breach or violation of, or a default under, the Organizational
Documents of Buyer or (ii) with or without notice, lapse of time or both, a
breach or violation of, a termination (or right of termination) or default
under, the creation or acceleration of any obligations under or the creation of
a Lien on any of the assets of Buyer pursuant to any Contract binding upon Buyer
or, assuming (solely with respect to performance of this Agreement and
consummation of the Transactions) compliance with the matters referred to in
Section 4.3(a), under any Law to which Buyer is subject, except, in the case of
clause (ii) above, for any such breach, violation, termination, default,
creation or acceleration that would not, individually or in the aggregate,
reasonably be likely to prevent, materially delay or materially impair the
consummation of the Transactions.
 
4.4          Litigation.  There are no civil, criminal or administrative
actions, suits, claims, hearings, arbitrations, investigations or other
proceedings pending or, to Buyer’s Knowledge, threatened against Buyer that seek
to enjoin or would reasonably be expected to have the effect of preventing,
making illegal, or otherwise interfering with, the consummation of the
Transactions, except as would not, individually or in the aggregate, reasonably
be likely to prevent, materially delay or materially impair the consummation of
the Transactions.  Buyer is not a party to or subject to the provisions of any
judgment, order, writ, injunction, decree or award of any Governmental Entity
that would, individually or in the aggregate, reasonably be likely to prevent,
materially delay or materially impair the consummation of the Transactions.
 
ARTICLE V

COVENANTS
 
5.1          Forbearances of Seller.  From the Execution Date until the earlier
of the SPA Closing and the termination of this Agreement pursuant to
Section 7.1, without the prior written consent of Buyer, Seller shall not,
directly or indirectly:
 
(a)          sell, convey, transfer, pledge or otherwise encumber or dispose of
any of the Shares held by Seller or any interest therein, except pursuant to
this Agreement;
 
- 7 -

--------------------------------------------------------------------------------

(b)          deposit any of the Shares into a voting trust or enter into a
voting agreement or arrangement with respect to any of the Shares or grant any
proxy with respect thereto; or
 
(c)          enter into any Contract with respect to the direct or indirect
acquisition or sale, assignment, transfer or other disposition of any of the
Shares.
 
5.2          Further Action.  Seller and Buyer (a) shall each execute and
deliver, or shall cause to be executed and delivered, such documents and other
instruments and shall take, or shall cause to be taken, such further action as
may be reasonably necessary to carry out the provisions of this Agreement and
give effect to the Transactions and (b) shall refrain from taking any actions
that could reasonably be expected to impair, delay or impede the SPA Closing.
 
5.3          Cooperation.  Seller and Buyer shall each, upon request by the
other, furnish the other with all information concerning itself, its
Subsidiaries, directors, officers and stockholders and such other matters as may
be reasonably necessary or advisable in connection with any statement, filing,
notice or application made by or on behalf of Buyer, Seller, the Company or any
of their respective Subsidiaries to any third party and/or any Governmental
Entity in connection with the Transactions.
 
ARTICLE VI

CONDITIONS
 
6.1          Conditions to Each Party’s Obligation to Consummate the
Transactions.  The respective obligation of each Party to consummate the
Transactions is subject to the satisfaction or waiver by Buyer and Seller, at or
prior to the SPA Closing, of each of the following conditions:
 
(a)          Satisfaction of Conditions Precedent to the Merger.  All conditions
precedent to the Merger set forth in the Merger Agreement (other than those
conditions that by their nature are to be satisfied at the Closing (as defined
in the Merger Agreement)) shall have been satisfied or waived.
 
(b)          No Injunctions or Restraints; Illegality.  No order, injunction or
decree issued by any court or agency of competent jurisdiction or other legal
restraint or prohibition preventing the consummation of the Transactions shall
be in effect.  No Law shall have been enacted, entered, promulgated, issued or
enforced by any court or other Governmental Entity that restrains, enjoins or
otherwise prohibits consummation of the Transactions and remains in effect.
 
6.2          Conditions to Obligations of Buyer.  The obligation of Buyer to
consummate the Transactions is also subject to the satisfaction or waiver by
Buyer at or prior to the SPA Closing of the following conditions:
 
(a)          Representations and Warranties of Seller.  The representations and
warranties of Seller contained in this Agreement shall have been true and
correct as of the date of this Agreement and shall be true and correct (without
giving effect to any qualifications or limitations as to materiality or material
adverse effect set forth therein) as of the SPA Closing Date as though made on
the SPA Closing Date (except to the extent such representations and warranties
expressly relate to a specified date, in which case as of such specified date),
except for such failures to be true and correct that, individually or in the
aggregate, would not reasonably be expected to prevent, materially delay or
materially impair the consummation of the Transactions or the performance by
Seller of its obligations hereunder.
 
- 8 -

--------------------------------------------------------------------------------

(b)          Performance of Obligations of Seller.  Seller shall have performed
and complied in all material respects with all covenants required to be
performed by it under this Agreement on or prior to the SPA Closing Date.
 
(c)          Deliverables.  Buyer shall have received all items required to be
delivered to Buyer pursuant to Section 2.3 at or prior to the SPA Closing.
 
6.3          Conditions to Obligations of Seller.  The obligation of Seller to
consummate the Transactions is also subject to the satisfaction or waiver by
Seller at or prior to the SPA Closing of the following conditions:
 
(a)          Representations and Warranties of Buyer.  The representations and
warranties of Buyer contained in this Agreement shall have been true and correct
as of the date of this Agreement and shall be true and correct (without giving
effect to any qualifications or limitations as to materiality or material
adverse effect set forth therein) as of the SPA Closing Date as though made on
the SPA Closing Date (except to the extent such representations and warranties
expressly relate to a specified date, in which case as of such specified date),
except for such failures to be true and correct that, individually or in the
aggregate, would not reasonably be expected to prevent, materially delay or
materially impair the consummation of the Transactions or the performance by
Buyer of its obligations hereunder.
 
(b)          Performance of Obligations of Buyer.  Buyer shall have performed
and complied in all material respects with all covenants required to be
performed by it under this Agreement on or prior to the SPA Closing Date.
 
(c)          Deliverables.  Seller shall have received all items required to be
delivered to Seller pursuant to Section 2.3 at or prior to the SPA Closing.
 
ARTICLE VII

TERMINATION
 
7.1          Termination.  This Agreement may be terminated at any time prior to
the SPA Closing:
 
(a)          by mutual written agreement of Buyer and Seller;

 
(b)          by Buyer if there has been a breach of any representation,
warranty, covenant or agreement made by Seller in this Agreement, or any such
representation and warranty shall have become untrue after the Execution Date,
such that Section 6.2(a) or 6.2(b) would not be satisfied and such breach or
condition is not curable or, if curable, is not cured within fifteen (15) days
after written notice thereof is given by Buyer to Seller;


- 9 -

--------------------------------------------------------------------------------

 
(c)          by Seller if there has been a breach of any representation,
warranty, covenant or agreement made by Buyer in this Agreement, or any such
representation and warranty shall have become untrue after the Execution Date,
such that Section 6.3(a) or 6.3(b) would not be satisfied and such breach or
condition is not curable or, if curable, is not cured within fifteen (15) days
after written notice thereof is given by Seller to Buyer; and
 
(d)          automatically upon the termination of the Merger Agreement in
accordance with its terms.
 
7.2          Effect of Termination and Abandonment.  In the event of termination
of this Agreement pursuant to this ARTICLE VII, this Agreement shall become void
and of no effect with no liability to any Person on the part of any Party (or of
any of its representatives or Affiliates); provided, however, and
notwithstanding anything in the foregoing to the contrary, that (a) no such
termination shall relieve any Party of any liability or damages to the other
Party resulting from any knowing and intentional material breach of this
Agreement, and (b) the provisions set forth in this Section 7.2 and ARTICLE VIII
shall survive the termination of this Agreement.
 
ARTICLE VIII

GENERAL PROVISIONS
 
8.1          No Survival.  Each of the Parties, intending to modify any
applicable statute of limitations, agree that (a) all of the representations and
warranties in this Agreement and in any certificate or other instrument
delivered pursuant hereto shall terminate effective as of the SPA Closing and
shall not survive the SPA Closing for any purpose, and thereafter there shall be
no liability on the part of, nor shall any claim be made by, any Party or any of
their respective Affiliates, or any of their respective directors, officers,
members, managers, employees, agents or representatives, in respect thereof, (b)
after the SPA Closing, there shall be no liability on the part of, nor shall any
claim be made by, any Party or any of their respective Affiliates, or any of
their respective directors, officers, members, managers, employees, agents or
representatives, in respect of any covenants or agreements that, by their terms,
contemplate performance at or prior to the SPA Closing, and (c) covenants or
agreements, including the provisions of Section 2.4, that, by their terms,
contemplate performance following the SPA Closing shall survive the SPA Closing
for the period set forth therein or until fully performed.
 
- 10 -

--------------------------------------------------------------------------------

8.2          Notices.  All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) one (1) Business Day after deposit with Federal Express or similar overnight
courier service for delivery the next Business Day, (c) upon written
confirmation of receipt if delivered by facsimile or email transmission (with a
copy sent by overnight prepared courier service for delivery the next Business
Day) or (d) three (3) Business Days after being mailed by first class mail,
return receipt requested.  Notices, demands and other communications to the
Parties shall, unless another address is specified in writing, be sent to the
addresses indicated below:
 
(a)          if to Buyer:
 
B. Riley Financial, Inc.
21860 Burbank Boulevard, Suite 300 South
Woodland Hills, California 91367
Attention: Alan N. Forman
Email: aforman@brileyfin.com
Facsimile: (818) 746-9170
 
with a copy (which shall not constitute notice) to:


Sullivan & Cromwell LLP
1888 Century Park East, Suite 2100
Los Angeles, California 90067
Attention: Patrick S. Brown, Esq.
Email: brownp@sullcrom.com
Facsimile: (310) 712-8800
 
and with a copy (which shall not constitute notice) to:


Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co.
One Azrieli Center, Round Tower
Tel Aviv 6701101, Israel
Tel: +972 3 607 4444
Fax: +972 3 607 4422
Attn: Richard J. Mann, Adv.; Yoav Friedman, Adv.
Email: Rick@gkh-law.com; Yoavf@gkh-law.com
 
(b)          if to Seller:
 
YMax Corporation
560 Village Blvd, Suite 120
West Palm Beach, FL 33409
Attention: Don Carlos Bell III
Email: don.carlos.bell@magicjack.com
Facsimile: (516) 514-9441
 
with a copy (which shall not constitute notice) to:
 
Bryan Cave LLP
1290 Avenue of the Americas
New York, NY 10104
Attention: Tara Newell, Esq.
Email: Tara.Newell@bryancave.com
Facsimile: (212) 261-9884
 
- 11 -

--------------------------------------------------------------------------------

and with a copy (which shall not constitute notice) to:
 
Yigal Arnon &Co.
One Azrieli Center, Round Tower
Tel Aviv 6701101, Israel
Tel: +972 3 608 7777
Fax: +972 3 6087 7714
Attn: David H. Schapiro, Adv.; Eliran Furman, Adv.
Email: davids@arnon.co.il; eliranf@arnon.co.il
 
8.3          Entire Agreement.  This Agreement (including the documents and the
instruments referred to herein) contains the entire understanding of the Parties
in respect of its subject matter and supersedes all prior agreements and
understandings (oral or written) between the Parties with respect to such
subject matter.
 
8.4          Binding Effect; Assignment.  The rights and obligations of this
Agreement shall bind and inure to the benefit of the Parties and their
respective successors and assigns.  Except as expressly provided herein, the
rights and obligations of this Agreement may not be assigned by either Party
without the prior written consent of the other Party, except that Buyer may
assign any and all rights under this Agreement to one or more of its
wholly-owned Subsidiaries (but no such assignment shall relieve Buyer of any of
its obligations hereunder).  Any purported assignment in violation of this
Agreement is null and void ab initio.
 
8.5          No Third Party Beneficiaries.  Nothing expressed or implied in this
Agreement is intended to confer any legal or equitable rights, benefits,
remedies, obligations or liabilities upon any Person other than the Parties and
their respective successors and permitted assigns.
 
8.6          GOVERNING LAW.  THIS AGREEMENT AND ITS ENFORCEMENT WILL BE GOVERNED
BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE
WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS THEREOF.
 
8.7          Consent to Jurisdiction.  Each Party hereby submits to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware or, if
such Court does not have jurisdiction, any Delaware State court, or Federal
court of the United States of America, sitting in Delaware, and any appellate
court from any thereof (the “Delaware Courts”), for any dispute arising out of
or relating to this Agreement or the breach, termination or validity thereof. 
Each Party hereby irrevocably and unconditionally waives, to the fullest extent
permitted by Law, any objection that it may now or hereafter have to the laying
of the venue of any such proceedings brought in such court.  Each of the Parties
irrevocably and unconditionally waives and agrees not to plead or argue in any
such court (a) that it is not personally subject to the jurisdiction of the
Delaware Courts for any reason other than the failure to serve process in
accordance with applicable Law, (b) that it or its property is exempt or immune
from jurisdiction of the Delaware Courts or from any legal process commenced in
the Delaware Courts (including but not limited to service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by applicable Law
that (i) the suit, action or proceeding in the Delaware Courts is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper and (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by the Delaware Courts.
 
- 12 -

--------------------------------------------------------------------------------

8.8          WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
8.9          Specific Performance.  The Parties agree that irreparable harm
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms on a timely basis or were otherwise
breached.  It is accordingly agreed that, without posting bond or other
undertaking, the Parties shall be entitled to injunctive or other equitable
relief to prevent breaches of this Agreement and to enforce specifically the
terms and provisions of this Agreement in any court of competent jurisdiction,
this being in addition to any other remedy to which they are entitled at law or
in equity.  In the event that any such action is brought in equity to enforce
the provisions of this Agreement, no Party will allege, and each Party hereby
waives the defense or counterclaim, that there is an adequate remedy at law. 
The Parties further agree that (a) by seeking any remedy provided for in this
Section 8.9, a Party shall not in any respect waive its right to seek any other
form of relief that may be available to such Party under this Agreement,
including monetary damages, and (b) nothing contained in this Section 8.9 shall
require any Party to institute any action for (or limit such Party’s right to
institute any action for) specific performance under this Section 8.9 before
exercising any other right under this Agreement nor shall the commencement of
any action pursuant to this Section 8.9 or anything in this Section 8.9 restrict
or limit any Party’s right to terminate this Agreement in accordance with the
terms of Section 7.1 or pursue any other remedies under this Agreement that may
be available then or thereafter.
 
8.10          Severability.  If any provisions of this Agreement, or the
application thereof to any Person or circumstance, is invalid or unenforceable
in any jurisdiction, then (a) a substitute and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable in such jurisdiction, the intent and purpose of the invalid or
unenforceable provision, and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability of such provision affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.
 
8.11          Amendment; Waiver.  Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by Buyer and Seller, or, in the case of a waiver, by
the Party against whom the waiver is to be effective.  No failure or delay by
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.
 
- 13 -

--------------------------------------------------------------------------------

8.12          Expenses.  Each Party will bear its respective fees and expenses
incurred in connection with the preparation, negotiation, execution and
performance of this Agreement and the Transactions, including all fees and
expenses of its representatives.
 
8.13          Counterparts.  This Agreement may be executed in any number of
counterparts (including by means of facsimile and electronically transmitted
portable document format (pdf) signature pages), each of which shall be an
original but all of which together shall constitute one and the same instrument.
 
8.14          Fulfillment of Obligations.  Any obligation of any Party to any
other Party under this Agreement, which obligation is performed, satisfied or
fulfilled completely by an Affiliate of such Party, shall be deemed to have been
performed, satisfied or fulfilled by such Party.
 
(Signature Page Follows)
 
- 14 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.
 

 
YMAX CORPORATION
             
By:
/s/ Thomas Fuller
     
Name:
Thomas Fuller
     
Title:
Chief Financial Officer
             
B. RILEY PRINCIPAL INVESTMENTS LLC
             
By:
/s/ Kenneth Young
     
Name:
Kenneth Young
     
Title:
CEO
 



(Signature Page to Share Purchase Agreement)
 

--------------------------------------------------------------------------------

 